Title: From George Washington to Burgess Ball, 23 March 1794
From: Washington, George
To: Ball, Burgess


          
            Dear Sir,
            Phila. March 23d 1794.
          
          By a letter I have just received from my Manager, Mr Pearce, dated the 18th instt I
            find he had received no more at that time, than 131 bushls of the Buck Wheat you were to
            procure for me. I hope there will be no disappointment of the remainder. It would fall
            hard upon me, as I have not the quantity of Seed Oats necessary to carry my plan into
            affect this year; a failure of both would leave my grounds unoccupied.
          My love, in which Mrs Washington & the family unite is tendered to Mrs Ball &
              yours. I am—Dear Sir Your Affecte
          
            Go: Washington
          
        